Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 7/13/2021.
Claims 2 and 12-19 were previously cancelled.
Claims 7, 10 and 20-22 are cancelled.
Claims 23-28 are new claims.
Claims 1, 3-6, 8, 9, 11 and 23-28 are pending and have been examined.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/13/2021.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 9/6/2021 has been considered by the Examiner, an initialed copy is enclosed herewith.
Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 recites, “...the verification code of claim 9”, however independent claim 9 was amended to An article of manufacture comprising: ...” For purposes of prior art, Examiner interprets dependent claim 11 as, “The article of manufacture of claim 9...” Appropriate correction is requested.
Claims 23-26 and 28 are objected to because of the following informalities: Claims 23, 24 and 28 are dependent on independent claim 9; while claims 25 and 26 are dependent on claim 24, however each of the respective claims recite, “...The method of...”, however applicant has amended independent claim 9 to recite, “An article of manufacture comprising...”. For purposes of prior art, Examiner interprets dependent claims 23-26 and 28 as, “The article of manufacture of ....” Appropriate correction is requested.
Response to Amendments/Remarks
Applicant’s amendments to the independent claim 1 overcomes the prior claim objection.
Applicant’s amendments to independent claim 1 does not overcome the prior 35 USC 112 rejection; the rejection is maintained.
Applicant has cancelled claim 20 therefore the prior 35USC 112 rejection is now moot- it has been withdrawn.
Applicant’s amendments to claim 9 overcome the prior 35 USC 112 rejection; it has been withdrawn. 
Applicant’s amendments to independent claim 1 and claim 9 overcome the 35USC 101 rejection; the rejection has been withdrawn. As it relates to the pending claims and the 35 U.S.C. 102 rejection, applicant’s arguments have been considered but are not persuasive. Further, applicant argues the amended claims stating that “...modifying at least one digit in the alphanumeric code based on the resultant value, wherein the resultant value determines the form of modification to apply to the at least one digit...”. Examiner respectfully disagrees and does not consider Weaver to be as limiting as applicant avers. Weaver discloses a method/system for controlling a printer to print a product code on a substrate to help detect counterfeit items. Weaver further discloses that a controller for the printer may dynamically provide the code by selecting from preconfigured modified characters (¶21, ¶34). Weaver further discloses that the particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm. Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character (¶37). Examiner also points applicant to Weaver, ¶33: “...The digitized characters for the possible modified characters are determined and stored in the printer controller. For example, the modified version of each character may have the same given dot or pixel removed and/or added each time the modified character is used. Alternatively, the location of the removed and/or added dot or pixel may be determined by an algorithm...” and, ¶42: “...besides selecting which character is modified, how the character is modified may also be determined by an algorithm. The way in which the character is modified will typically be a function of some or all of the characters of the product code, such as by a mathematical algorithm...”  Examiner has modified the Non-Final rejection below based on applicant’s amendments in an effort to provide  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 9, 11 and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 9 recite, “...predefining a selection of potential modifications to the alphanumeric code or to a character, digit or symbol of the alphanumeric code wherein each potential modification corresponds to a numerical value and wherein predefined modification, for each of the at least one digit, independently comprises adding a digit to the alphanumeric code, removing a section of the at least one digit, selecting an alternative font of the at least one digit, or changing a size or colour of the at least one digit...”. However, applicant’s disclosure fails to provide adequate support in the manner provided by 112(a) or pre-AIA  35USC 112, first paragraph for one or more claims of this application. The claim(s) define the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Examiner was not able to find support for the amended claim language distinctly describing predefining a selection of potential modifications to the alphanumeric code, nor adding a digit to the alphanumeric code. Further, applicant’s disclosure teaches, “...Pre defining a selection of potential modifications to a character, digit or symbol wherein each potential modification corresponds to a numerical value...”-see page 7, lines 28 and 29. The disclosure further teaches, “...wherein the predefined modification comprises adding to a digit, removing sections of the digit, selecting an alternative font or changing the size or15 colour of the at least one digit...” see page 8, lines 13-15. As such, applicant is required to remove the claim limitation(s) or specifically point out in the specification where the limitations are disclosed. The respective dependent claims do not remedy this flaw therefore they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-6, 8 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites in part, “…An anti-counterfeit printing method of introducing a verification check to a product by printing with a controlled printer an alphanumeric code having a predetermined modification on at least one substrate of the product, the anti-counterfeit printing method comprising a) generating... b) calculating... c)modifying... d)predefining ... e) using the resultant value to select....”.  Examiner is unable to determine the metes and bounds of applicant’s invention since applicant fails to distinctly describe how the steps of generating, calculating,  modifying, predefining and selecting will be performed (i.e. by a computer, apparatus, device or the like). Further giving the broadest reasonable interpretation of applicant’s claims, a human being could calculate, modify, predefine and select one of the predefined modification for printing in the code using a pen and paper.  Applicant’s drawings and specification are vague and generally teach modifying a character/digit in a pre-existing code without providing the structure as to how the generating, calculating, modifying, predefining, and selecting steps will be performed. One skilled in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, therefore the claim is 

Claim Rejections - 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 9, 11 and 23-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weaver, US Patent Application Publication No US 2013/0314751A1.
With respect to Claim 1,
Weaver discloses,
An anti-counterfeit printing method of introducing a verification check to a product by printing with a controlled printer an alphanumeric code having a predetermined modification on at least one substrate of the product, the anti-counterfeit printing method comprising, (¶Abstract: “…printing a printing a product code to help detect counterfeit items...”;¶21: “…The printer is controlled to print a product code on the substrate...The characters may be alphanumeric characters…”;¶22: “..The product code 20 includes a covert code which may be used to verify the authenticity of the article...”) comprising the steps of:...”;¶34: “...a controller for the printer may dynamically provide the code by selecting from pre-configured modified characters....”; claim 1: “....controlling the printer to print..”) 
a) generating an alphanumeric code associated with the product (Fig 1-3, ¶21:”… In the Example shown in FIG. 1, the letters YY signify the year; MM the month; and HH the hour, which may be depicted as numbers, letters, or other characters. `XYZ` and `123` are further letters and/or numbers that vary with the production of individual products that form the substrate. For example, they may be sequential batch codes or lot numbers. The characters may be alphanumeric characters, characters from any language (including Asian characters), or other symbols…”)
 wherein the alphanumeric code is based on information comprising one or more of a date, a time, or a place of manufacture of the product; (¶21:”… In the Example shown in FIG. 1, the letters YY signify the year; MM the month; and HH the hour, which may be depicted as numbers, letters, or other characters. `XYZ` and `123` are further letters and/or numbers that vary with the production of individual products that form the substrate. For example, they may be sequential batch codes or lot numbers...”;¶23: “..The 
b) calculating a resultant value using one or more digits in the alphanumeric code;(¶36: “…The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character…”;¶37: “…The algorithm may be calculated by performing a mathematical operation on the components numbers and/or letters of the printed code … A suitable algorithm for a single line code is set forth as follows. A value, S, is formed by simply taking all numeric values (skipping non-numeric characters) in the line of print reading left to right.... the modified character is formed from the third character, `1`.”; ¶54 (Example))
c) modifying at least one digit in the alphanumeric code based on the resultant value, wherein the resultant value determines the form of modification to apply to the at least one digit.10(¶26, 33: “...The digitized characters for the possible modified characters are determined and stored in the printer controller. For example, the modified version of each character may have the same given dot or pixel removed and/or added each time the modified character is used. Alternatively, the location of the removed and/or added dot or pixel may be determined by an algorithm...”; ¶34: “...a controller for the printer may dynamically provide the code by selecting from pre-configured modified characters. For continuous inkjet printing, for example, appropriate drop charge values are determined by conventional methods for each modified code and stored in the controller... during printing, after calculating and selecting the appropriate modified character from the algorithms described above, the controller causes the printer to print the modified character..” ¶37: “…A suitable algorithm for a single line code is set forth as follows. A value, S, is formed by simply taking all numeric values (skipping non-numeric characters) in the line of print reading left to right. The digital root of S is then taken yielding C. C will be between 1 and 9. The modified character will be formed from the characters numbered C. As an example, the printed code is 20120208CCHY123. So, S=20120208123; C=3. Thus, the modified character is formed from the third character, `1`...”;¶38: “…A similar algorithm can be used for a code with two modified characters…”;¶40: “…A similar algorithm may be used to select which particular characters within the product code are used to provide the modified character for a two line code…”; Fig 9, ¶42: “...besides selecting which character is modified, how the character is modified may also be determined by an algorithm. The way in which the character is modified will typically be a function of some or all of the characters of the product code, such as by a mathematical algorithm.
d) predefining a selection of potential modifications to the alphanumeric code or to a character, digit or symbol of the alphanumeric code wherein each potential modification corresponds to a numerical value;(¶34: “...a controller for the printer may dynamically provide the code by selecting from pre-configured modified characters. For continuous inkjet printing, for example, appropriate drop charge values are determined by conventional methods for each modified code and stored in the controller... during printing, after calculating and selecting the appropriate modified character from the algorithms described above, the controller causes the printer to print the modified character..”) and wherein predefined modification, for each of the at least one digit, independently comprises adding a digit to the alphanumeric code, removing a section of the at least one digit, selecting an alternative font of the at least one digit, or changing a size or colour of the at least one digit;(¶33: “..The digitized characters for the possible modified characters are determined and stored in the printer controller. For example, the modified version of each character may have the same given dot or pixel removed and/or added each time the modified character is used. Alternatively, the location of the removed and/or added dot or pixel may be determined by an algorithm...”;¶34: “...to print the modified character(s), a controller for the printer may dynamically provide the code by selecting from pre-configured modified characters...”)
e) using the resultant value to select one of the modifications for printing in the code;¶36-¶40; ¶36: “…The particular character(s) within the product The algorithm may be calculated by performing a mathematical operation on the components numbers and/or letters of the printed code…”;¶38: “…A similar algorithm can be used for a code with two modified characters…”;¶40: “…A similar algorithm may be used to select which particular characters within the product code are used to provide the modified character for a two line code…”)
f) printing by the controlled printer the alphanumeric code having the predetermined modification on a substrate of the product.(claim 1: “…A method of printing a modified product code…controlling the printer to print the modified product code on the substrate…”)

With respect to Claim 3,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein the resultant value is determined based on more than one digit in the alphanumeric code; (¶36: “...The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character...”; ¶37:”... The algorithm may be calculated by performing a mathematical operation on the components numbers and/or letters of the printed code. A suitable algorithm for a single line code is set forth as follows. A value, S, is formed by simply taking all numeric values (skipping non-numeric characters) in the line of print reading left to right. The digital root of S is then taken yielding C. C will be between 1 and 9. The modified character will be formed from the characters numbered C. As an example, the printed code is 20120208CCHY123. So, S=20120208123; C=3. Thus, the modified character is formed from the third character, `1`.…”)

With respect to Claim 4,
Weaver discloses all of the above limitations, Weaver further discloses, 
wherein the resultant value is determined by a single digit in the alphanumeric code; (Fig 2, ¶22, ¶36: “…an algorithm may be used to select which particular characters within the product code are used to provide the modified character. For example, the modified character may be the mth character, where `m` may be based on a variety of factors, including the characters in the code, the time, date, batch number, etc. The algorithm may be based on encryption factors so that the correct m characters can only be selected through the use of a code, making it difficult for counterfeiters to determine the correct code…”)



With respect to Claim 5,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein the resultant value is determined by a digit adjacent to the at least one digit (Figs 4-6, ¶21-¶28; ;¶37: “...he algorithm may be calculated by performing a mathematical operation on the components numbers and/or letters of the printed code. A suitable algorithm for a single line code is set forth as follows. A value, S, is formed by simply taking all numeric values (skipping non-numeric characters) in the line of print reading left to right...”)

With respect to Claim 6,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein the resultant value is determined by any digit in the alphanumeric code selected at random(¶45-¶53; ¶45: “...example of an alteration algorithm ...”; ¶46: “...Generate a random number between 1 and the character width, which is 5 in this case...”; ¶51: “...use the result in step 5 to identify the desired move using matrix A…”)

With respect to Claim 8,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein all digits in the alphanumeric code are modified according to an algorithm that determines one or more resultant values based on digits in the alphanumeric code;(Fig 8 shows a substrate that has been laser marked with both a standard font and a modified font (all of the digits in the 

With respect to Claim 9,
Weaver discloses,
 An article of manufacture comprising: a substrate; and an anti-counterfeit verification code as printed on the substrate,(¶Abstract: “…printing a modified product code ...”;¶3: “...method of printing a product code to help detect counterfeit items...”;¶21: “…The printer is controlled to print a product code on the substrate...The characters may be alphanumeric characters…”;¶22: “..The product code 20 includes a covert code which may be used to verify the authenticity of the article...”) comprising the steps of:...”;¶34: “...a controller for the printer may dynamically provide the code by selecting from pre-configured modified characters....”; claim 1: “....controlling the printer to print..”) Examiner interprets the product code to help detect counterfeit items and to verify the authenticity of an article of Weaver as teaching the intended function of applicant’s anti-counterfeit verification code.
wherein the anti-counterfeit verification code comprises a string of alphanumeric digits associated with a product and is based on information comprising one or more of a date, a time, or a place of manufacture of the product, (¶21: “…The printer is controlled to print a product code on the substrate...The characters may be alphanumeric characters”… In the 
wherein at least one digit in the anti-counterfeit verification code comprises a modification based on a resultant value determined using one or more digits in the anti- counterfeit verification code, (¶24: “…The covert code includes modified characters 34 and 36. In the Example shown in FIG. 3, the character `Y` 34 has a dot removed in the center, compared to the corresponding standard unmodified character 24, and the character `3` 36 has a dot removed in the center compared to the corresponding standard unmodified character 26. As in the previous example, the modified characters may be selected by a suitable algorithm…”;¶26, ¶37: “…A suitable algorithm for a single line code is set forth as follows. A value, S, is formed by simply taking all numeric values (skipping non-numeric characters) in the line of print reading left to right. The digital root of S is then taken yielding C. C will be between 1 and 9. The modified character will be formed from the characters numbered C. As an example, the printed hus, the modified character is formed from the third character, `1`...”;¶38: “…A similar algorithm can be used for a code with two modified characters…”)
wherein the resultant value determines a form of modification to apply to the at least one digit, and 3Application No. 15/902,258Docket No.: A1212M Amendment dated July 6, 2021 Notice of Abandonment dated April 30, 2021 wherein the modification for each of the at least one digit, independently comprises adding a digit, removing a section of the at least one digit, selecting an alternative font the at least one digit, or changing a size or colour of the at least one digit.10(¶40: “…A similar algorithm may be used to select which particular characters within the product code are used to provide the modified character for a two line code…”; Fig 9, ¶42: “...besides selecting which character is modified, how the character is modified may also be determined by an algorithm. The way in which the character is modified will typically be a function of some or all of the characters of the product code, such as by a mathematical algorithm... FIG. 9 shows the character `3` from a 5.times.7 font for a CU printer. Each cell may be defined by giving the x and y coordinate and the state of that cell. A state of 1 represents a pixel or drop of ink and a state of 0 represents the absence of a pixel or drop of ink...”;¶54).

With respect to Claims 11,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein all digits in the anti-counterfeit verification code are modified based on one or more resultant values determined using one or more digits in the anti-counterfeit verification code; (Fig 8 shows a substrate that has been laser marked with both a standard font and a modified font (all of the digits in the alphanumeric code are modified); ¶24: “…The covert code includes modified characters 34 and 36. In the Example shown in FIG. 3, the character `Y` 34 has a dot removed in the center, compared to the corresponding standard unmodified character 24, and the character `3` 36 has a dot removed in the center compared to the corresponding standard unmodified character 26. As in the previous example, the modified characters may be selected by a suitable algorithm…”;¶27: “...The product code 50 includes a covert code which includes one or more modified characters 56, 58, each of which may be in either the first or second line...”;¶36: “…The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character…”)

With respect to Claims 23-26 and 28,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein the resultant value is determined based on more than one digit in the anti-counterfeit verification code. (¶36: “...The particular character(s) within the product code used to provide the modified character will typically 
wherein the resultant value is determined by a single digit in the anti-counterfeit verification code. ¶22, ¶36: “…an algorithm may be used to select which particular characters within the product code are used to provide the modified character. For example, the modified character may be the mth character, where `m` may be based on a variety of factors, including the characters in the code, the time, date, batch number, etc. The algorithm may be based on encryption factors so that the correct m characters can only be selected through the use of a code, making it difficult for counterfeiters to determine the correct code…”)
wherein the resultant value is determined by a digit adjacent to the at least one digit. (Fig 4-6; ¶21-¶28;¶37: “...he algorithm may be calculated by performing a mathematical operation on the components numbers and/or letters of the printed code. A suitable algorithm for a single line code is set forth as follows. A value, S, is formed by simply taking all numeric values (skipping non-numeric characters) in the line of print reading left to right...”)
wherein the resultant value is determined by any digit in the anti-counterfeit verification code selected at random. (¶45-¶53; ¶45: “...example of an alteration algorithm ...”; ¶46: “...Generate a random number between 1 and the character width, which is 5 in this case...”; ¶51: “...use the result in step 5 to identify the desired move using matrix A…”)
wherein the modification of the at least one digit further comprises modifying all of the digits in the anti-counterfeit-verification code ¶3: “...method of printing a product code to help detect counterfeit items...” ;Fig 8 shows a substrate that has been laser marked with both a standard font and a modified font (all of the digits in the alphanumeric code are modified); ¶24: “…The covert code includes modified characters 34 and 36. In the Example shown in FIG. 3, the character `Y` 34 has a dot removed in the center, compared to the corresponding standard unmodified character 24, and the character `3` 36 has a dot removed in the center compared to the corresponding standard unmodified character 26. As in the previous example, the modified characters may be selected by a suitable algorithm…”;¶27: “...The product code 50 includes a covert code which 

With respect to Claims 27 and 28,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein the modifying the at least one digit further comprises modifying all of the digits in the alphanumeric code(¶(Fig 8 shows a substrate that has been laser marked with both a standard font and a modified font (all of the digits in the alphanumeric code are modified); ¶24: “…The covert code includes modified characters 34 and 36. In the Example shown in FIG. 3, the character `Y` 34 has a dot removed in the center, compared to the corresponding standard unmodified character 24, and the character `3` 36 has a dot removed in the center compared to the corresponding standard unmodified character 26. As in the previous example, the modified characters may be selected by a suitable algorithm…”;¶27: “...The product 
wherein the modification of the at least one digit further comprises modifying all of the digits in the anti-counterfeit-verification code. (Fig 8 shows a substrate that has been laser marked with both a standard font and a modified font (all of the digits in the alphanumeric code are modified); ¶27: “...The product code 50 includes a covert code which includes one or more modified characters 56, 58, each of which may be in either the first or second line...”;¶36: “...The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character...”)

Conclusion
References cited but not used:
Weaver, US Patent Application Publication No US2013/0314728A1, “Method of Printing a Product Code”, relating to providing a controlled printer and a substrate and determining a product code.
Lawlor et al., US Patent Application Publication No US2009/0083848A1, “Printing Method”, relating to methods and apparatus for generating security codes for inclusion in a printed image and verifying such security codes.
Tonnelier, US Patent Application Publication No US2017/0091504A1, Authenticity Tag and Methods of Encoding and Verification”, relating to an authenticity tag and methods of encoding and verification.
 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KIMBERLY L EVANS/Examiner, Art Unit 3629         

                     /LYNDA JASMIN/                     Supervisory Patent Examiner, Art Unit 3629